DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 7 and 11, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a sensor device for detecting a deformation of the sensor device or a method for manufacturing a sensor device, wherein the sensor device or method thereof comprising:
a first layer comprising a piezo-resistive material, wherein in a cross-section perpendicular to the first direction the piezo-resistive material is arranged surrounding the first conductive lead; and
a second electrically conductive metal lead having a second axis extending substantially parallel to the first direction, wherein, in a cross-section perpendicular to the first direction, the second axis is arranged spaced apart from the first axis and wherein the second electrically conductive metal lead is in electrical contact with the first layer.
Claims 2-6 and 12-15 are allowed because they depend on claims 1 and 11, respectively.
Claims 8-10 and 16-20 are allowed because they depend on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846